Citation Nr: 0506029	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an initial compensable disability rating 
for bilateral pes planus.  

3.  Entitlement to service connection for bilateral tinea 
pedis.  

4.  Entitlement to service connection for depression (also 
claimed as anxiety and stress).  

5.  Entitlement to service connection for residuals of a 
cerebrovascular accident.  

6.  Entitlement to service connection for residuals of 
testicular cancer, status post orchiectomy.  

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for a seizure disorder.  

9.  Entitlement to service connection for hypertrophic 
cardiomyopathy (also claimed as atypical chest pain, abnormal 
electrocardiogram, weak heart, heart failure, unstable 
angina, myocardial infarction, palpitations, and pericardial 
effusion).  

10.  Entitlement to service connection for 
hypercholesterolemia.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for a low back disorder.  

In August 2002, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002). 

In October 2002, the Board denied service connection for a 
low back disorder.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2004 
Order, the Court vacated the Board's October 2002 decision 
and remanded the matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the only issue that has been prepared for 
appellate review, service connection for a low back 
disability, in its May 2004 Order, the Court wrote:  

There is no evidence in the record that 
VA ever informed [the veteran] that he 
needed to provide a medical nexus 
statement in order to be awarded service 
connection.  See 38 C.F.R. § 3.303 
(2003).  The June 2001 letter referred to 
by the Board suggests that [the veteran] 
could establish service connection only 
through continuity of symptomatology, as 
opposed to a statement of medical nexus.  
Furthermore, a review of the evidence of 
record reveals that no VA document 
satisfies the specific section 5103(a) 
requirement that [the veteran] be 
notified of which portion of the 
information and evidence necessary to 
substantiate the claim the Secretary [of 
Veterans Affairs] would attempt to 
provide and which portion of the 
information and evidence was to be 
provided by [the veteran].  [See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).]  Therefore, the Board erred by 
not ensuring compliance with applicable 
law and regulation.  Moreover, because 
the Board's decision does not discuss 
these requirements, it lacks an adequate 
statement of reasons or bases concerning 
the required notice.  [See Charles v. 
Principi, 16 Vet. App. 370 (2002).]  

The items below address the Court's concerns.  We also note 
that the veteran's attorney has requested an examination and 
medical opinion.  This remand affords an opportunity for 
further development, including a VA examination and a medical 
opinion on the nexus question.  

In a May 2004 rating decision, the RO granted service 
connection for bilateral pes planus and assigned a 
noncompensable evaluation.  That rating decision also denied 
service connection for bilateral tinea pedis, depression 
(also claimed as anxiety and stress), residuals of a 
cerebrovascular accident, residuals of testicular cancer, 
status post orchiectomy, hypertension, a seizure disorder, 
hypertrophic cardiomyopathy (also claimed as atypical chest 
pain, abnormal electrocardiogram, weak heart, heart failure, 
unstable angina, myocardial infarction, palpitations, and 
pericardial effusion), and hypercholesterolemia.  The 
veteran's notice of disagreement was received in July 2004.  
There is no record of a statement of the case (SOC) being 
issued to the veteran.  Where a claimant files a notice of 
disagreement and the RO has not issued a SOC, the issues must 
be Remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board therefore remands these issues.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  

a.  Specifically, the veteran should be 
told that a medical nexus statement is 
needed.  VA will attempt to obtain a 
medical nexus statement as part of a 
medical opinion based on an VA 
examination.  However, if the VA medical 
opinion is against a connection between 
injury in service and a current low back 
disability, it is the  veteran's 
responsibility to provide medical 
evidence of such a connection.  

b.  The RO should issue a document which 
satisfies the 38 U.S.C.A. § 5103(a) (West 
2002) requirement that the veteran be 
notified of which portion of the 
information and evidence necessary to 
substantiate the claim the VA would 
attempt to provide and which portion of 
the information and evidence was to be 
provided by the veteran.  

c.  The veteran should also be told to 
submit any evidence in his possession 
that pertains to the claim, or something 
to the effect that he should "give us 
everything you've got pertaining to your 
claim(s)."  See 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004).  

2.  The RO should schedule the veteran for 
an examination of his back.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be accomplished.  The 
examiner should respond to the following 
questions.  
a.	What is the correct diagnosis for the 
veteran's current low back disorder?  
b.	Is there a 50 percent probability or 
greater that the veteran's current 
low back disorder was began during or 
as the result of service?  Please 
explain.  
c.	If the doctor is of the opinion that 
the veteran's low back disability 
pre-existed service, he or she should 
offer an opinion as to whether it was 
aggravated during service.  The 
clinician is advised that aggravation 
is defined for legal purposes as a 
chronic worsening of the underlying 
(low back) condition versus  
temporary flare-ups of symptoms If 
such aggravation occurred during 
service, to the extent that is 
possible, the examiner is asked to 
estimate the percentage of the 
current disability, which is due to 
aggravation in service.  Please 
explain.  
d.	If the doctor is of the opinion that 
a preexisting low back disorder was 
aggravated during or by service but 
cannot offer an opinion as to the 
percent of the current disability due 
to aggravation, he or she should so 
state.  

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a low back disorder in 
light of the evidence added to the record 
since the last supplemental statement of 
the case (SSOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC.  An appropriate period of time 
should be allowed for response.  

4.  The RO should issue a SOC covering the 
issues of: 
a.	entitlement to an initial compensable 
rating for bilateral pes planus, 
b.	entitlement to service connection for 
bilateral tinea pedis, 
c.	entitlement to service connection for 
depression (also claimed as anxiety 
and stress), 
d.	entitlement to service connection for 
residuals of a cerebrovascular 
accident, 
e.	entitlement to service connection for 
residuals of testicular cancer, 
status post orchiectomy, 
f.	entitlement to service connection for 
hypertension, 
g.	entitlement to service connection for 
a seizure disorder, 
h.	entitlement to service connection for 
heart disease, to include 
hypertrophic cardiomyopathy, heart 
failure, unstable angina, myocardial 
infarction, and pericardial effusion, 
and 
i.	entitlement to service connection for 
hypercholesterolemia.  

The veteran is advised that, in order to 
complete his appeal of the latter eight 
issues, he must submit a timely 
substantive timely appeal after receiving 
the SOC.  If he does not file a timely 
substantive appeal, the Board will not 
have jurisdiction of these issues.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




